
	

114 HR 5444 IH: Fourteenth Amendment Protection Act of 2016
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5444
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Veasey (for himself, Mr. Gutiérrez, Ms. Eddie Bernice Johnson of Texas, Mr. Vela, Ms. Jackson Lee, Mr. Hastings, Mr. Grijalva, Mr. Serrano, Mr. Conyers, Ms. Lofgren, Mr. Ellison, Ms. Velázquez, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the unlawful denial of any benefit to or deprivation of a right of a United States
			 citizen by reason of age, or the immigration status of that citizen’s
			 parent or legal guardian, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fourteenth Amendment Protection Act of 2016. 2.Protection of the rights of United States citizensNotwithstanding the age of a United States citizen, the immigration status of any custodial parent or legal guardian of that citizen, or the ability of that parent or guardian to present a document establishing his or her immigration status as a lawful permanent resident, a State or political subdivision thereof—
 (1)may not deprive that citizen or the parent or legal guardian acting on behalf of that citizen of any benefit under Federal, State, or local law to which that citizen is lawfully entitled;
 (2)may not prohibit that citizen or the parent or legal guardian acting on behalf of that citizen from accessing any legal document to which that citizen is lawfully entitled or eligible to apply for; and
 (3)may not take any action or omit to take any action and thereby subject that citizen to the deprivation of any right, privilege, or immunity secured or protected by the Constitution or laws of the United States.
			
